DETAILED ACTION
Response to Amendment
The indication of effective priority date has been corrected from the previous office action. The effective filing date for the instant application is considered to be the actual filing date of 13 February 2020.
The previous objections to claims 1 and 9 have been obviated by the amendment submitted 5 July 2022.
Applicant has obviated the previous rejections of claims 19 and 20 under 35 U.S.C. § 112(a) and (b) by cancelling the claims.

Terminal Disclaimer
The terminal disclaimer filed on 5 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,596,282 and 10,335,505 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive. Claims 1, 2, 5, 6, 10, 15-17, 19, and  20 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by Johnson’002 or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson’002 in view of Cumbie’842; further alternatively under 35 U.S.C. 103 as obvious over Johson’002 either alone or in view of Cumbie’842 and further in view of any one of Bettles’076, Dobrinsky’067, or Ferolito’279. Claims 3, 4, 7, 11, 12, 14, and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Johnson’002 alone; or alternatively as obvious over Johnson’002 in view of Cumbie’842; further alternatively as obvious over Johson’002 (either alone or in view of Cumbie’842 as applied to claims 1, 10, and 15 above) and further in view of any one of Bettles’076, Dobrinsky’067, or Ferolito’279. Claim 9 and is rejected under 35 U.S.C. 103 as being unpatentable over  Johnson’002 in view of Gil’019 or, in the alternative, as obvious over Johnson’002 in view of Cumbie’842 and further in view of Gil’019; or further in the alternative as obvious over Johson’002 (either alone or in view of Cumbie’842 as applied to claims 1, 10, and 15 above) in view of any one of Bettles’076, Dobrinsky’067, or Ferolito’279, and further in view of Gil’019.
Applicant principally asserts that Johnson’002 is silent on whether the intensity is capable of being adjusted (e.g. pages 3-4 of the Response filed 5 July 2022). As was discussed in the interview held 30 June 2022, there is a difference in scope and broadest reasonable interpretation between “setting an ultraviolet intensity” as presently claimed and adjusting an ultraviolet intensity, which is never actually claimed. A BRI of “setting” the intensity is reasonably satisfied by the disclosure of Johnson’002 for setting an intensity, even if based on a predetermined value. “Setting” implies or requires only a singular determination, whereas adjusting would seem to imply a reiterative process from which a baseline value is at least capable of being adjusted or changed after the initial setting. Again, since “adjusting” is never presented in the claims, Johnson’002 meets the actual claim language for “setting” the intensity control.
Applicant asserts that the intensity control of Bettles’076 is different from that of the instant application because it is remote from the handheld device. Respectfully, this is not convincing as Bettles’076 discloses that the intensity control can be contained in the device itself at e.g. paragraph [0012] (the wiring for the control system is embedded within the flexible substrate of the enclosure). In fact, each of the cited references discloses wherein the controller responsible for controlling the UV intensity can be within the enclosure as cited in the rejection presented below.
Therefore, each ground of rejection under 35 U.S.C. § 102 and § 103 from the Office Action filed 3 May 2022 is maintained herein.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/409,792 and 15/683,921, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Each of the independent claims (and thereby all of their respective dependent claims, and thus all claims now pending) recites an intensity control for setting an ultraviolet intensity, the ultraviolet light intensity proportional to a setting of the control. The ‘792 and ‘921 applications lack any disclosure of such intensity control. As such, the effective filing date for the instant application is considered to be the actual filing date of 13 February 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, and 15-17 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by Johnson et al. (US 2011/0037002 A1, hereinafter Johnson’002) or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson’002 in view of Cumbie et al. (US 2009/0143842 A1, hereinafter Cumbie’842); further alternatively under 35 U.S.C. 103 as obvious over Johson’002 either alone or in view of Cumbie’842 and further in view of any one of ); Bettles et al. (US 2014/0264076 A1, hereinafter Bettles’076); Dobrinsky et al. (US 2016/0114067 A1, hereinafter Dobrinsky’067); or Ferolito (US 2016/0129279 A1, hereinafter Ferolito’279).
Regarding claims 1 and 15, Johnson’002 discloses a system for killing pathogens present on a surface (e.g. Figs. 1, 2, 10-12) comprising: an enclosure (e.g. abstract; paragraphs [0006]-[0008]; housing 12); one or more ultraviolet emitters housed within the enclosure (e.g. abstract; paragraphs [0004], [0010], [0017], [0062], [0073]-[0075], [0092]; energy source 18) and configured to selectively emit ultraviolet light from the enclosure onto a surface (e.g. paragraphs [0085]-[0087], [0094], [0095]); one or more sensors for detecting proximity to the surface and preventing emission of UV light until the system is at the surface (e.g. paragraphs [0076], [0077], [0081]-[0086]) and a timer, the timer connecting a source of power to the one or more ultraviolet emitters for a predetermined period of time responsive to the means of detecting the surface indicating that the enclosure is positioned against the surface (e.g. paragraph [0112]-[0114] – timing intervals and preprogrammed light emission sequencing necessarily requiring a timer functionality and structure within the disclosed device). Regarding claim 15, Johnson’002 discloses wherein the system is hand-held (e.g. Figs. 10-12, 16-18; paragraphs [0051]-[0055]).
Regarding claim 10, Johnson’002 discloses, mutatis mutandis, a method comprising providing a system like that of claim 1 as cited above. Johnson’002 further discloses selectively emitting UV light, delaying for a period of time, and disabling the system thereby stopping emission of UV light and stopping production of ozone (e.g. paragraphs [0008], [0099], [0112]-[0114]).
Further regarding claims 1, 10 and 15, regarding the clause “the ultraviolet light configured to produce ozone at the surface”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:(A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
In the instant case production of ozone is seen as merely the intended result of the positively recited process step of selectively emitting ultraviolet light, wherein the resultant ozone production is merely the naturally occurring process when a surface such as skin is exposed to ultraviolet radiation. Further, the instant application appears to suggest that production of ozone will result with a wavelength under 254 nm, i.e. UV-C radiation. Johnson’002 discloses the system being constructed to be resilient to material corrosion as a result of ozone radiation, and further that the radiant energy delivered to skin has a wavelength from about 10nm to about 400 nm (e.g. claim 17). As such, Johnson’002 discloses emitting radiation in the UV-C range which has the naturally occurring result of producing ozone at the interface to meet the claim.
Alternatively, in the same field of endeavor, Cumbie’842 teaches that it is known to select a light wavelength for phototherapy treatment which is intentionally selected to produce ozone which aids in treatment (e.g. paragraphs [0074], [0075]) such as in a germicidal bandwidth (e.g. 254nm, paragraphs [0077], [0167]) wherein the generated ozone provides disinfecting qualities (e.g. paragraph [0206]). Although Johnson’002 does not expressly disclose generation of ozone, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Johnson’002, with selection of the UV wavelength to produce ozone as taught by Cumbie’842, since such a modification would provide the predictable results of aiding in treatment of the skin through providing disinfecting or germicidal effect.
Further regarding claims 1, 10 and 15, specifically the clauses for “an intensity control for setting an ultraviolet intensity”, “an intensity of the ultraviolet light proportional to a setting of the intensity control”, and “the ultraviolet emitters emit the ultraviolet light at the intensity” in claim 1 and the similar clauses in claim 10 (“controlling a flow…”) and claim 15 (“an intensity control…”, “an electrical switch…”, “the electrical current being proportional to a setting of the intensity control”), a reasonable BRI of Johnson’002 would include that Johnson’002 does control the intensity of the ultraviolet light emission and that responsive to the timer/switch as cited above, Johnson’002 emits the ultraviolet light at that intensity for a period of time (e.g. paragraph [0045] - desired/predetermined strength of dose, length of dosage, and frequency of dosage relating to intensity; [0047], [0112] - auto-dosage; [0113] - intensity of doses pre-programmed to vary automatically, or an operator may manually adjust the energy dosage intensity). In this interpretation, the switch and auto-dosing are clearly performed by controls mechanically interfaced to the enclosure as Johnson’002 discloses a self-contained handheld device as previously cited. Alternatively, Cumbie’842 as it already modifies Johnson’002 teaches wherein it requires only simple controls to allow a device to set time of exposure, exposure strength (i.e. intensity), etc. (e.g. paragraph [0138]). As with Johnson’002, Cumbie’842 discloses wherein the intensity control is mechanically interfaced to the enclosure in any of the embodiments shown in e.g. Figs. 5-12 and related paragraphs.
Still further in the alternative, should the above interpretation of intensity control be shown as inconsistent with that which is intended by Applicant, in the same field of endeavor Bettles’076 teaches that it is known to provide an ultraviolet system for killing pathogens with external controls or software control algorithms for adjusting an intensity, scheduling, and other parameters and operational properties of an ultraviolet radiation source responsive to a determination that the device is closed (i.e. the proximity detection of the lid to the body of the device is valid) (e.g. paragraph [0035]) and wherein the control system can adjust intensity and other aspects of the ultraviolet radiation source based on acquired feedback data in order to automatically adjust the ultraviolet intensity (as well as other independent variables) based on the nature of the item in the device which needs to be sanitized (e.g. paragraph [0045]), and to increase intensity when higher levels of biological activity (i.e. higher levels of pathogens) are detected (e.g. paragraph [0046]). Bettles’076 discloses that the intensity control can be mechanically interfaced to the enclosure in at least paragraph [0012]. Similarly, in the same field of endeavor Dobrinsky’067 teaches a handheld/wearable device for UV disinfection in which a UV-C light is controllable to a sufficient intensity and exposure to kill germs and pathogens (e.g. paragraphs [0003], [0030]), and in which the control system is able to vary intensity depending on the treatment being performed or the type of pathogen to be disinfected (e.g. paragraphs [0031], [0033]) or the type of surface being irradiated (e.g. paragraph [0039]). Dobrinsky’067 teaches the intensity control being mechanically interfaced to the enclosure in e.g. paragraphs [0026] and [0030]. Likewise, in the same problem-solving area, Ferolito’279 teaches a therapeutic light treatment device in which the device is controllable to vary e.g. exposure duration and intensity to allow for personalized adjustments to ensure that individual needs are accounted for and to optimize efficiency and therapeutic effect (e.g. paragraph [0043]) and to increase uniformity of exposure delivered to skin, compensate for variations in skin such as skin pigmentation, and user safety (e.g. paragraph [0046]). Ferolito’279 teaches that the intensity control can be wired, i.e. mechanically interfaced to the enclosure, in at least paragraph [0042]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Johnson’002 (either alone or as already modified by Cumbie’842), with intensity control as taught by any one of Bettles’076, Dobrinsky’067, or Ferolito’279, since such a modification would provide the predictable results and benefits outlined above including optimization of the delivered therapy, optimization of efficiency of the therapeutic effect, and patient safety, as well as optimization for treatment of specific pathogens.
Regarding claim 2, Johnson’002 discloses a switch for indicating that the UV light is to be directed at a living being and, responsive to activating the switch, the intensity is limited to an acceptable intensity for the living being (e.g. paragraphs [0020], [0104], [0105] ; Figs. 2, 10, 12; wherein the switch 48 or actuatable trigger (i.e. switch) 52 is used to indicate targeting of skin, and is further disclosed as triggering the auto-dosing paradigms at paragraphs [0114], [0130], [0131]). Further, Cumbie’842 as it modifies Johnson’002 discloses user a control panel reasonably comprising switches and used for selecting proper dosage (e.g. paragraph [0141]), as do Dobrinsky’067 (e.g. paragraph [0030]) and Ferolito’279 (e.g. paragraphs [0052]-[0058]).
Regarding claim 5, Johnson’002 discloses wherein the UV emitter(s) comprise one or more UV emitting tubes (e.g. as shown in Figs. 5 and 6 the emitter space comprises a tubular shape; likewise the LEDs, bulbs and lamps disclosed in [0095] would reasonably be tubes.
Regarding claim 6, Johnson’002 discloses wherein the UV emitters are UV LEDs (e.g. paragraphs [0062], [0095]-[0104]).
Regarding claim 16, and further regarding claim 15, Johnson’002 discloses wherein the system further comprises one or more visible light emitting devices housed within the enclosure for providing feedback that the enclosure is proximal to the surface (e.g. paragraphs [0064], [0126] – visual signal to indicate that a UV dosage is being emitted) and wherein the visible light emitters are protected by a filter comprising a material selected from fused silica and quartz glass (e.g. barrier 15; paragraph [0074], [0080], [0116]).
Regarding claim 17, Johnson’002 discloses the sensors for detecting proximity to the surface comprising one or more rods extending from the enclosure, each rod coupled to a switch, wherein activation of all switches signals activation of the timer (e.g. paragraphs [0004], [0005], [0027], [0081], [0082], [0085], [0087], [0105], [0120] – capacitive touch sensors, capacitive proximity sensor, wherein the “conductive bodies” reasonably can be considered rods; alternatively pressure sensors of paragraph [0077]), wherein the position sensors are located at a periphery of the zone that is the target of the radiating (e.g. paragraphs [0007], [0041], [0086], [0089]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 11, 12, 14, and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Johnson’002 alone; or alternatively as obvious over Johnson’002 in view of Cumbie’842; further alternatively as obvious over Johson’002 (either alone or in view of Cumbie’842 as applied to claims 1, 10, and 15 above) and further in view of any one of Bettles’076, Dobrinsky’067, or Ferolito’279.
Regarding claims 3, 4, 11, and 12, Johnson’002 discloses the invention substantially as claimed including adjusting to a desired intensity of UV emission, but does not expressly disclose that the power/intensity is controlled by varying or modulating the electrical current. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Johnson’002 to vary or modulate the electrical current (e.g. such as by providing a limited amount of electrical current) to the ultraviolet emitters, since it was ubiquitously well-known in the art at the time of the invention that varying a source current is an ordinary and routine means used to provide the predictable results of varying the resultant power or intensity based on Ohm’s law (P = V x I). One of ordinary skill in the art would readily understand to vary one or both of the voltage or current to achieve the desired power output. Alternatively as it modifies Johnson’002, Cumbie’842 teaches varying or modulating one of power or current density to achieve the desired UV output (e.g. paragraphs [0050], [0147]).
Regarding claims 7, 14, and 18, Johnson’002 discloses the invention substantially as claimed including pressure-based contact sensors, but does not expressly disclose wherein the proximity sensor (i.e. as represented by the contact sensor) comprises a magnetic sensor. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the contact sensor as taught by Johnson’002 with a magnetic sensor type since it was known in the art that such sensors, including LVDT magnetic sensors and Reed switches (a type of magnet-based sensor)  could be used for detecting a pressure change and contact with a target surface.
Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system and method as taught by Johnson’002 with the magnetic sensor, because Applicant has not disclosed that using a magnetic sensor provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well the alternative equivalent proximity and contact sensors as taught by Johnson’002 alone or as modified, because it provides a similar means for detecting proximity and contact with a target surface and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Johnson’002. Therefore, it would have been an obvious matter of design choice to modify Johnson’002 to obtain the invention as specified in the claim(s).

Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over  Johnson’002 in view of Gil et al. (US 2014/0170019 A1, hereinafter Gil’019) or, in the alternative, as obvious over Johnson’002 in view of Cumbie’842 and further in view of Gil’019; or further in the alternative as obvious over Johson’002 (either alone or in view of Cumbie’842 as applied to claims 1, 10, and 15 above) in view of any one of Bettles’076, Dobrinsky’067, or Ferolito’279, and further in view of Gil’019.
Regarding claim 9, Johnson’002, either alone or as modified, discloses the invention substantially as claimed, but does not expressly disclose the system further comprising an electric current sensor interfaced with the UV emitters and measuring a zero current to indicate that a respective UV emitter has failed. In the same field of endeavor, Gil’019 teaches that it is known to use sensors to monitor a current or voltage of UV emitters in order to monitor and detect aging or failing emitters and utilize such information to modify a delivered therapy (e.g. paragraph [0069], [0071]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Johnson’002, with an electric current sensor attached to the UV emitters as taught by Gil’019, since such a modification would provide the predictable results of allowing detection of aging or failed emitters and forwarding such information to the processor or operating system in order to modify the delivered therapy accordingly.

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
4 October 2022